Citation Nr: 0944744	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and caregiver


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to 
October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Cleveland, Ohio.  Jurisdiction of this matter, however, is 
retained by the RO in 
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in November 2009.  A transcript of the hearing is of 
record.

In November 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran requires the assistance of another person in 
meeting his daily needs.


CONCLUSION OF LAW

The criteria for SMP by reason of the need for regular aid 
and attendance of another person have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly pension benefits are payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d) 
(West 2002); 38 C.F.R. § 3.350(b)(3) (2009).  

The criteria for establishing the need for aid and attendance 
will be met if the Veteran (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the U.S. Court of Appeals for Veterans Claims has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

After review of the evidence of record, the Board finds that 
entitlement to additional monthly pension on the basis of the 
need for aid and attendance has been established.  
Specifically, even though the evidence does not demonstrate 
that the Veteran is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less or that he is a patient in a nursing home because of 
mental or physical incapacity, he has been shown to be in 
need of aid and attendance of another under the provisions of 
38 C.F.R. § 3.352(a).
 
Specifically, the evidence demonstrates that the Veteran is 
unable to dress or undress himself or to keep himself 
ordinarily clean and presentable.  In this regard, although a 
June 2006 VA examination and a February 2007 compensation and 
pension examination determined that he was able to perform 
the activities of daily living, a more recent January 2008 VA 
examination noted that his ability to perform self-care or 
travel beyond his home was effected by his dizziness and poor 
balance.  According to a CT of his head, there was 
central/cortical atrophy, and an MRI revealed multiple white 
matter ischemic changes.

Moreover, according to his hearing testimony before the 
undersigned Veterans Law Judge in November 2009, he indicated 
that was living at his caretaker's home and could no longer 
perform activities of daily living.  

The Veteran explained that he needed assistance taking 
showers because he could not stand for too long and reported 
a history of frequent falls.  Hearing Transcript (T.) at 4.  
Additionally, he reported difficulty eating and taking his 
medication due to numbness in the fingers, bilaterally.  T. 
at 5, 11.  It was further reported that, as a result of his 
difficulty ambulating or standing for any length of time, in 
combination with his other medical problems, he could not go 
to the grocery store, prepare his own meals, or go out to eat 
independently.  

Furthermore, the Veteran's caretaker provided competent 
testimony that she must assist him in getting ready in the 
morning because he cannot reach his feet, preparing 
medications, giving shots, taking glucose readings, preparing 
meals, as well as supervising him and assisting him due to 
frequent falls.  T. at 6-7.

In addition, the evidence also demonstrates that he required 
frequent adjustment of orthopedic appliances with the aid of 
another.  In this regard, at his November 2009 hearing, he 
testified that he needed his caregiver to help him put on his 
bilateral wrists splints each morning.  T. at 12.  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent lay 
statements and medical evidence of record that is favorable 
to the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the evidence is not unequivocal, it has nonetheless placed 
the record in relative equipoise.  

For the reasons set forth above, the Board resolves doubt in 
the Veteran's favor and finds that the weight of the evidence 
shows that he is rendered to be so helpless so as to be in 
need of regular aid and attendance.  Accordingly, his claim 
for entitlement to SMP based on the need for regular aid and 
attendance of another is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

SMP by reason of the need for regular aid and attendance of 
another person is granted.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


